— Casey, J.
Appeal from an order of the Family Court of Otsego County (Mogavero, Jr., J.), entered March 14, 1985, which directed defendant to contribute toward the college costs of his children.
Defendant contends that Family Court erred in finding him *497financially able to contribute toward the cost of his children’s college education. The record, however, contains evidence which supports Family Court’s conclusion that defendant has certain assets available to him and that he has not made diligent efforts to obtain those assets. The record also supports Family Court’s finding that the children’s conduct toward defendant did not relieve defendant of the obligation to support them. We find no basis for disturbing Family Court’s determination that defendant should contribute toward the cost of his children’s college education. The order, therefore, must be affirmed.
Order affirmed, with costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.